        Case 1:20-cv-01429-JLT Document 16 Filed 08/02/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11    ELBERT L. HASKINS,                              Case No. 1:20-cv-01429-JLT (PC)
12                      Plaintiff,                    ORDER GRANTING DEFENDANTS’
                                                      MOTION FOR EXTENSION OF TIME
13           v.
                                                      (Doc. 15)
14    S. HIGUERA, et al.,
15                      Defendants.
16

17          Defendants request a 60-day extension of time to file a responsive pleading to Plaintiff’s

18   complaint. (Doc. 15.) The current deadline to respond to the complaint is August 2, 2021. (See

19   Docs. 11, 13.) Upon review of Defendants’ motion, including defense counsel’s supporting

20   declaration, the Court finds good cause to grant the request. Accordingly, Defendants’ motion is

21   GRANTED. Defendants shall have until October 1, 2021, to respond to Plaintiff’s complaint. The

22   motion hearing set for September 28, 2021 is VACATED.

23
     IT IS SO ORDERED.
24

25      Dated:    August 1, 2021                             _ /s/ Jennifer L. Thurston
                                                  CHIEF UNITED STATES MAGISTRATE JUDGE
26
27

28
